DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubota (WO 2018173311 as translated in US 20190364251 A1) in view of Short (US 20170277028 A1)

With regards to claim 1. Tsubota disclose(s):
A system for mapping a stage (figs 1-6), the system comprising: 
a lighting fixture (2, 3) including a visible light source (2) and an infrared light source (3), the lighting fixture configured to at least partially illuminate the stage (10) with structured infrared light (8); 
a scanner (4) configured to detect the structured infrared light (8 [0031]) on the stage ; and 
a controller (5) connected to the lighting fixture (2, 3) and the scanner (4), 
the controller configured to: 
turn on the visible light source in a visible light mode (see light 7 from 2 [0052]), 
turn on the infrared light source in an infrared light mode (see light 8 from 3 [0061]) to illuminate at least a portion of the stage with the structured infrared light (8), 
control the scanner to scan the structured infrared light on the portion of the stage (see 4 gathering light from 3 and 2; fig 4;  [0058-0060]), 
receive a signal from the scanner as scan data (“image data” from 4 to 5), and translate the scan data into three-dimensional location data ([0040, 0047]).
Tsubota does not disclose(s):
the visible light source being continuously off during a majority of the infrared light mode
Short teaches
the visible light source (84-88; fig 4) being continuously off during a majority of the infrared light mode (see 92  being ON in Ti while 84-88 are off)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Tsubota by implementing/configuring the visible light source being continuously off during a majority of the infrared light mode as disclosed by Short in order to efficiently perform 3D depth scanning while projecting images as taught/suggested by Short ([0029]).
Furthermore, one of ordinary skill in the art could have applied the known "improvement" technique (modulation of visible and infrared light channels in a projector by making the visible light source being continuously off during a majority of the infrared light mode as taught by Short) in the same way to the "base" device (modulation of visible and infrared light channels in a projector of Tsubota) and the results would have been predictable to one of ordinary skill in the art such efficiently perform 3D depth scanning while projecting images.

With regards to claim 4. Tsubota as modified disclose(s):
The system of claim 1, 
Tsubota further disclose(s):
wherein the controller is further configured to adjust a focus of the lighting fixture with the lighting fixture in the visible light mode [0022].

With regards to claim 6. Tsubota as modified disclose(s):
The system of claim 1, 
wherein the scanner includes an infrared band-pass filter [0034].

With regards to claim 7. Tsubota as modified disclose(s):
The system of claim 1, 
wherein the controller is further configured to translate portions of the scan data corresponding only to infrared light scanned by the scanner and omit portions of the scan data corresponding to visible light scanned by the scanner [0034].

Claim(s) 2, 3, and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubota (WO 2018173311 as translated in US 20190364251 A1) in view of Short (US 20170277028 A1) as applied to claim 1 above, and further in view of Laduke (US 20180176521 A1)

Claim interpretation:
Stage: a floor or level of a building or structure.

With regards to claim 2. Tsubota disclose(s):
The system of claim 1, 
Tsubota does not disclose(s):
wherein the controller is further configured to generate a display of the three-dimensional location data as an interactive three-dimensional environment.
Laduke teaches
wherein the controller is further configured to generate a display of the three-dimensional location data (240)  as an interactive three-dimensional environment ([0034]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Tsubota by implementing/configuring the controller is further configured to generate a display of the three-dimensional location data as an interactive three-dimensional environment as disclosed by Laduke in order to compensate and better match a planned lighting for a prop during a particular time period or portion of a show/display while improving lighting as taught/suggested by Laduke ([0008, 0011]).

With regards to claim 3. Tsubota disclose(s):
The system of claim 2, 
Laduke further disclose(s):
wherein the controller is further configured to: receive a user input, and adjust a lighting setting of the visible light source of the lighting fixture based on the user input [0033-0034].

With regards to claim 8. Tsubota disclose(s):
A system for mapping a stage (figs 1-6), the system comprising: 
a first lighting fixture (3) including an infrared light source (31 [0026]), the first lighting fixture configured to at least partially illuminate the stage with structured infrared light (8); 
a second lighting fixture (2) including a visible light source (21); 
a scanner (4) configured to detect the structured infrared light (light 8 detected by 4; [0031]) on the stage; and 
a controller (5) connected to the first lighting fixture (3) , the second lighting fixture (2), and the scanner (4), the controller configured to: 
turn on the infrared light source of the first lighting fixture (see light 8 from 3 [0061]) to illuminate at least a portion of the stage with the structured infrared light (8), 
control the scanner to scan the structured infrared light on the portion of the stage see 4 gathering light from 3 and 2; fig 4;  [0058-0060]), 
receive a signal from the scanner as scan data (“image data” from 4 to 5), translate the scan data into three-dimensional location data ([0040, 0047]), 
Tsubota does not disclose(s):
turn off the visible light source of the second lighting fixture for a majority of a time the scanner scans the structured infrared light,
receive a user input based on the three-dimensional location data; and 
adjust a lighting setting of the second lighting fixture based on the user input.
Laduke teaches
receive a user input based on the three-dimensional location data [0033-0034]; and 
adjust a lighting setting of the second lighting fixture based on the user input [0033-0034].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Tsubota by implementing receive a user input based on the three-dimensional location data; and adjust a lighting setting of the second lighting fixture based on the user input as disclosed by Laduke in order to compensate and better match a planned lighting for a prop during a particular time period or portion of a show/display while improving lighting as taught/suggested by Laduke ([0008, 0011]).
Tsubota as modified does not disclose(s):
turn off the visible light source of the second lighting fixture for a majority of a time the scanner scans the structured infrared light,
Short teaches
turn off the visible light source (84-88; fig 4) of the second lighting fixture for a majority of a time the scanner scans the structured infrared light (see 92  being ON in Ti while 84-88 are off),
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Tsubota by turning off the visible light source of the second lighting fixture for a majority of a time the scanner scans the structured infrared light as disclosed by Short in order to efficiently perform 3D depth scanning while projecting images as taught/suggested by Short ([0029]).
Furthermore, one of ordinary skill in the art could have applied the known "improvement" technique (modulation of visible and infrared light channels in a projector by making the visible light source being continuously off during a majority of the infrared light mode as taught by Short) in the same way to the "base" device (modulation of visible and infrared light channels in a projector of Tsubota) and the results would have been predictable to one of ordinary skill in the art such efficiently perform 3D depth scanning while projecting images.

With regards to claim 9. Tsubota as modified disclose(s):
The system of claim 8, 
Laduke as modified disclose(s):
wherein: the controller is further configured to generate a display of the three-dimensional location data (240) as an interactive three-dimensional environment ([0034]); and the user input includes an interaction with the interactive three-dimensional environment [0031-0032].

With regards to claim 10. Tsubota as modified disclose(s):
The system of claim 8,
Laduke as modified disclose(s):
wherein the first lighting fixture further includes a second visible light source (see multiple lighting fixtures 110 including LEDs [0019]; the examiner takes the position that the totality of light fixtures includes multiple visible /non-visible light sources).

With regards to claim 11. Tsubota as modified disclose(s):
The system of claim 8, 
Laduke as modified disclose(s):
wherein the second lighting fixture further includes a second infrared light source(see multiple lighting fixtures 110 including LEDs [0019]; the examiner takes the position that the totality of light fixtures includes multiple visible /non-visible light sources).

With regards to claim 12. Tsubota as modified disclose(s):
The system of claim 8, 
Tsubota further disclose(s):
wherein the controller is further configured to turn off the infrared light source of the first lighting fixture after the scanner has scanned the structured infrared light (see fig 6 for infrared light being turned off intermittently which involves during/after scanning process).

With regards to claim 13. Tsubota as modified disclose(s):
The system of claim 8, 
Tsubota further disclose(s):
wherein the scanner includes an infrared band-pass filter [0034].

With regards to claim 14. Tsubota as modified disclose(s):
The system of claim 8, 
Tsubota further disclose(s):
wherein the controller is further configured to translate the scan data corresponding only to the structured infrared light [0034].

With regards to claim 15. Tsubota disclose(s):
A method of mapping a stage (figs 1-6), the method comprising: 
operating a lighting fixture (2, 3) in a visible light mode (7); 
focusing the lighting fixture [0022]; 
switching the lighting fixture (2, 3) to an infrared light mode (8); 
illuminating at least a portion of the stage with structured infrared light (8) from the lighting fixture in the infrared light mode ([0061]); 
scanning (4) the structured infrared light (8) on the stage [0031]; 
translating scan data into three-dimensional location data ([0040, 0047]); and 
Tsubota does not disclose(s):
displaying the three-dimensional location data as an interactive three-dimensional environment.
Laduke teaches
displaying the three-dimensional location data (240; fig 2) as an interactive three-dimensional environment [0034].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Tsubota by implementing/configuring displaying the three-dimensional location data as an interactive three-dimensional environment as disclosed by Laduke in order to compensate and better match a planned lighting for a prop during a particular time period or portion of a show/display while improving lighting as taught/suggested by Laduke ([0008, 0011]).

With regards to claim 16. Tsubota as modified disclose(s):
The method of claim 15, 
Laduke further disclose(s):
further comprising switching the lighting fixture back into the visible light mode to illuminate at least the portion of the stage with visible light (see 450, 480; fig 4).

With regards to claim 17. Tsubota as modified disclose(s):
The method of claim 16, 
further comprising:
Laduke as modified disclose(s):
interacting with the interactive three-dimensional environment [0034], and changing a lighting setting of the lighting fixture in the visible light mode based on the interaction with the interactive three-dimensional environment [0031-0032].

With regards to claim 18. Tsubota as modified disclose(s):
The method of claim 15, 
Tsubota further disclose(s):
wherein the infrared light mode includes no visible light projecting from the lighting fixture (8; [0047]).

With regards to claim 19. Tsubota as modified disclose(s):
The method of claim 15, 
Tsubota further disclose(s):
wherein the visible light mode includes no infrared light projecting from the lighting fixture (7, [0053]).

With regards to claim 20. Tsubota as modified disclose(s):
The method of claim 15, 
Tsubota further disclose(s):
wherein the three-dimensional location data is based only on the scanned structured infrared light [0065].

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Izadi US 20120194650 A1

    PNG
    media_image1.png
    231
    490
    media_image1.png
    Greyscale

Price US 20180196998 A1 – See 401-403

    PNG
    media_image2.png
    495
    567
    media_image2.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/Primary Examiner, Art Unit 2896